120 F.3d 271
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Marvin M. SMITH, Defendant-Appellant.
No. 96-3385.
United States Court of Appeals, Tenth Circuit.
July 29, 1997.

Before SEYMOUR, Chief Judge, PORFILIO and MURPHY, Circuit Judges.

ORDER

1
Marvin M. Smith attempts to appeal from an order denying relief under 28 U.S.C. § 2255.  The matter is before us upon an application for a certificate of appealability.  Having examined Mr. Smith's brief and the record before us, we conclude the district court did not err.  Therefore, Mr. Smith has failed to demonstrate the issues raised in his appeal are debatable among jurists;  that a court could resolve the issues differently;  or that the questions deserve further proceedings.  The certificate of appealability is DENIED and the appeal is DISMISSED.  28 U.S.C. § 2253(c)(2);  Lennox v. Evans, 87 F.3d 431 (10th Cir.1996).